 




BOARD MEMBER AGREEMENT

BETWEEN

XUN ENERGY, INC.

AND

JERRY G. MIKOLAJCZYK

AS

DIRECTOR




Contract No.  S20120901




THIS AGREEMENT, effective as of August 31, 2012 is entered into between XUN
ENERGY, INC. (XUN), a Nevada corporation and JERRY G. MIKOLAJCZYK (MIKOLAJCZYK),
a resident of Florida.




1.

SERVICES TO BE PERFORMED:  MIKOLAJCZYK shall perform the Duties and additional
tasks as outlined in Attachment A, Scope of Services, attached hereto and made a
part of this agreement.  




2.

TERM OF THE AGREEMENT:  The term of the Agreement shall commence on September 1,
2012 and continue in effect through August 31, 2013.




3.

COMPENSATION:  In consideration for services provided, XUN shall pay MIKOLAJCZYK
five thousand (5,000) shares per month in common stock of XUN.  The stock will
be valued based on the average of the 5 trading day close price prior to each
month end.  This amount includes all costs related to the engagement except 3rd
party or travel expenses.  




The terms and conditions of this Agreement will be renegotiated upon the
successful consummation of a business combination through (i) the acquisition
of, or merger or consolidation with, a company that has substantial additional
capital and or operating revenues; or (ii) the Company is able to finance
operating expenses with additional debt or through equity financing of not less
than $5,000,000.




XUN shall reimburse MIKOLAJCZYK for the preapproved cost of airfare, travel
expenses and disbursements made on behalf of XUN.




4.

AUTHORIZED REPRESENTATIVES AND NOTICES: XUN and MIKOLAJCZYK shall each
designate, in writing, an Authorized Representative who has authority to make
changes to the scope, terms and conditions of this Agreement.




4.1

For XUN:




Wayne St. Cyr, Corporate Secretary

12518 NE Airport Way,

Suite 148 No. 156,

Portland, Oregon, 97230

Phone:  (775) - 200-0505

Fax: (321) 238-0141

Email: jerrygmik@aol.com




CONTRACT NO: S20120901

1




4.2

For MIKOLAJCZYK:




JERRY G. MIKOLAJCZYK

 

12518 NE Airport Way,

Suite 148 No. 156,

Portland, Oregon, 97230

Phone:  (954)-604-0912

Fax: (321)-238-0141
Email: jerrygmik@aol.com




4.3

Notices, requests, demands and other communications to any party or given
provided under this Agreement shall be in writing and delivered personally, by
overnight delivery or courier, by registered mail, email or by telecopier (with
confirmation received) to the parties at the address, email address or telecopy
number specified for such parties above (or at such other address or telecopy
number as may be specified by a party in writing given at least five business
days prior thereto).  All notices, requests, demands and other communications
will be deemed delivered when actually received.




5.

INDEMNIFICATION AND INSURANCE: XUN shall indemnify, hold harmless, and defend
MIKOLAJCZYK from and against any and all loss, cost, expense, damage, liability
or claim thereof, including court costs and attorneys’ fees, occasioned by or in
any way whatsoever arising out of the performance or nonperformance of the
work/services, by MIKOLAJCZYK, its agents and non-assigned employees unless the
act or omission is shown to have been in bad faith or is the result of gross
negligence.




6.

GENERAL PROVISIONS




6.1

ENTIRE AGREEMENT:  This Agreement constitutes the entire agreement between XUN
and MIKOLAJCZYK relating to the subject matter hereof and supersedes any
previous agreements or understandings, oral or written.




6.2

INDEPENDENT CONTRACTOR: The services provided by MIKOLAJCZYK, including his
employees/consultants is that of an independent contractor and not an employee
of XUN.




6.3

ASSIGNMENT AND SUBCONTRACTS:  MIKOLAJCZYK or XUN shall not assign, transfer, or
subcontract this Agreement or any portion thereof, and any assignment, transfer,
change or subcontract in violation of this Agreement shall be void without
written approval by both parties.




6.4

NONDISCRIMINATION AND AFFIRMATIVE ACTION:  During performance of this Agreement
MIKOLAJCZYK, his employees, agents and subcontractors shall not unlawfully
discriminate against any employee or applicant for employment because of race,
religion, color, national origin, ancestry, physical disability, medical
condition, marital status, age or sex, and shall take affirmative action to
assure that applicants are lawfully employed, and the employees are lawfully
treated during their employment, without regard to their race, religion, color,
national origin, ancestry, physical disability, mental condition, marital
status, age or sex.




CONTRACT NO: S20120901

2




6.5

TERMINATION AND SUSPENSION:  Either Party may, upon giving the other party a 30
calendar day notice, terminate this Agreement by giving written notice
specifying the effective date and scope of such termination.  MIKOLAJCZYK shall
be entitled to receive payment for work/services provided by MIKOLAJCZYK prior
to termination of the Agreement as reflected in monthly timecards.  




The Company shall have the right to terminate this Agreement at any time for
Cause, which termination shall be effective immediately.  Termination for
"Cause" shall include termination for:




(i) material breach of this Agreement by MIKOLAJCZYK;

(ii) intentional nonperformance or misperformance of such duties, or refusal to
abide by or comply with the reasonable directives, or the Companies policies and
procedures;

(iii) MIKOLAJCZYK’s gross negligence in the performance of his material duties
under this Agreement;

(iv) MIKOLAJCZYK’s willful dishonesty, fraud or misconduct with respect to the
business or affairs of the Company, that in the reasonable judgment of the
President and/or the Board of Directors materially and adversely affects the
Company;

(v) MIKOLAJCZYK’s conviction of, or a plea of nolo contendere to, a felony or
other crime involving moral turpitude.

(vi) the commission of any act in direct or indirect competition with or
materially detrimental to the best interests of the Company that is in breach of
MIKOLAJCZYK’s duties of care, loyalty and good faith to the Company.

(vii) MIKOLAJCZYK’s failure to observe the customary SEC requirements regarding
reporting of Company stock ownership, avoiding insider trading and short-swing
transactions, and such other requirements as directors of public companies as
may apply now and in the future.




Cause will not, however, include any actions or circumstances constituting Cause
under (i) or (ii) above if MIKOLAJCZYK cures such actions or circumstances
within 30 days of receipt of written notice from the Company setting forth the
actions or circumstances constituting Cause.  In the event this Agreement is
terminated for Cause, MIKOLAJCZYK shall thereafter have no right to receive
compensation or other benefits under this Agreement.




6.6

SEVERABILITY:  If any of the provisions or portions or applications thereof of
this Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, XUN and MIKOLAJCZYK shall negotiate an equitable adjustment in the
provisions of the Agreement with a view toward effecting the purpose of this
Agreement, and the validity and enforceability of the remaining provisions or
portions or applications thereof shall not be affected thereby.  




6.7

AMENDMENT:  Except as expressly provided herein, the provisions of this
Agreement shall not be altered, modified or amended except through the execution
of a written amendment executed by XUN and MIKOLAJCZYK.




6.8

STOCK RESTRUCTURE: In the event of a stock restructure, forward split or reverse
split, the amount of shares issued for remuneration in Section 3 will survive
the forward split or reverse split.




6.9

COUNTERPARTS:  This Agreement may be executed simultaneously in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which




CONTRACT NO: S20120901

3




when executed will be deemed an original, but all of which taken together will
constitute one and the same instrument.




6.10

WAIVER OF JURY TRIAL:  EACH OF THE COMPANY AND MIKOLAJCZYK HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO ENFORCE OR
DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS AGREEMENT, AND
AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.




6.11

GOVERNING LAW, CHOICE OF FORUM:  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed entirely within that state, without
reference to conflicts of law provisions.  Each of the Company and MIKOLAJCZYK
irrevocably and unconditionally submits to and accepts the exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in the Borough of Manhattan or (if such court is not available)
the courts of the State of New York located in the County of New York, for any
action, suit, or proceeding arising out of or based upon this Agreement or any
matter relating to this Agreement, and waives any objection that it may have to
the laying of venue in any such court or that such court is an inconvenient
forum or does not have personal jurisdiction over it.




XUN ENERGY, INC.

JERRY G. MIKOLAJCZYK




By:       /s/ Wayne St. Cyr                       

  /s/ Jerry G. Mikolajczyk        

Wayne St. Cyr, Corporate Secretary

Jerry G. Mikolajczyk







Date: August 31, 2012

Date: August 31, 2012







CONTRACT NO: S20120901

4







ATTACHMENT A




Scope of Services




Contract S20120901







Responsibilities:

Typical duties include

·

Governing the organization by establishing broad policies and objectives;

·

Selecting, appointing, supporting and reviewing the performance of the chief
executive;

·

Approving annual budgets;

·

Accounting to the stakeholders for the organization's performance.

·

Keeps the organization’s mission, values, and vision out front.

·

Long range planning for the organization.

·

Maintains accountability to funders and investors.

·

Review and approves the annual budget, major program plans, and organizational
policies.

·

Evaluates the organizational effectiveness.

·

Hires and evaluates the executive director.

·

Represents public need and interest within the organization.

·

Represents the organization to the public.




Specific Duties:

·

Complete acquisition of target companies

·

Assist with completing Board Policies and Procedures including Committee
Policies and procedures

·

Assist on Board member selection

·

Other Board duties as required




Responsibilities of Individual Directors:

·

Participate actively in meetings and decision making.

·

Asks questions!

·

Be well informed about what the organization does and how it does it, and about
the environment in which the company operates.

·

Promote the organization’s purpose and programs in the community.

·

Give to the organization.




CONTRACT NO: S20120901

5















